432910DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-13, 15, 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11190912. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 11190912 with obvious wording variation. See the table below for comparison:
Pending Application 17/509616
US 11190912
1. An electronic device comprising: communication circuitry; a display; at least one processor; and a memory, wherein the memory stores instructions which, when executed by the at least one processor, cause the at least one processor to: establish communication with a wearable device through the communication circuitry, after establishing communication with the wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a wearing state of the wearable device, the change in the operation state of the wearable device comprising changing from a state of being worn by a user to a state of not being worn by the user, and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device.
1. An electronic device comprising: communication circuitry; a display; at least one processor; and a memory, wherein the memory stores instructions configured to, when executed, cause the at least one processor to: establish communication with a wearable device through the communication circuitry, after establishing communication with the wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device, and control the display to display a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.
2. The electronic device of claim 1, wherein the operation state of the wearable device further comprises a state regarding whether a user is wearing the wearable device.
2. The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, control the display to display a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.

6. The electronic device of claim 1, wherein the operation state of the wearable device further comprises a state of communication with the electronic device.
1. An electronic device comprising: communication circuitry; a display; at least one processor; and a memory, wherein the memory stores instructions configured to, when executed, cause the at least one processor to: establish communication with a wearable device through the communication circuitry, after establishing communication with the wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device, and control the display to display a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.

4. The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the wearing device being removed from a body part of the user, receive a signal from the wearable device indicating the changing from the state of being worn by the user to the state of not being worn by the user.

15. The method of claim 12, further comprising, based on the wearing device being removed from a body part of the user, receiving a signal from the wearable device indicating the changing from the state of being worn by the user to the state of not being worn by the user.
8. The electronic device of claim 1, wherein the instructions, when executed, further cause the at least one processor to, in response to identifying that the wearable device is removed from a user's body part, change from the first notification mode of the electronic device to the second notification mode.
7. The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display.
3. The electronic device of claim 1, wherein the instructions, when executed, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display.
8. The electronic device of claim 7, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, in response to identifying that the information displayed on the display is acknowledged, change from the first notification mode of the electronic device to the second notification mode.
4. The electronic device of claim 3, wherein the instructions, when executed, further cause the at least one processor to, in response to identifying that the information displayed on the display is acknowledged, change from the first notification mode of the electronic device to the second notification mode.
9. The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time.
5. The electronic device of claim 1, wherein the instructions, when executed, further cause the at least one processor to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time.
10. The electronic device of claim 9, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: based on the notification mode corresponding to the location of the electronic device being different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority, and based on the notification mode corresponding to the time being different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through the predetermined priority.
6. The electronic device of claim 5, wherein the instructions, when executed, further cause the at least one processor to, when the notification mode corresponding to the location of the electronic device is different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority.

7. The electronic device of claim 5, wherein the instructions, when executed, further cause the at least one processor to, when the notification mode corresponding to the time is different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority.
11. The electronic device of claim 1, wherein the first notification mode comprises a mute mode, and wherein the second notification mode comprises at least one of a vibration mode or a sound mode.
9. The electronic device of claim 8, wherein the first notification mode comprises a mute mode, and wherein the second notification mode comprises at least one of a vibration mode or a sound mode.
12. A method of controlling an electronic device, the method comprising: after establishing communication with a wearable device, identifying a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a wearing state of the wearable device, the change in the operation state of the wearable device comprising changing from a state of being worn by a user to a state of not being worn by the user; and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, changing from a first notification mode of the electronic device to a second notification mode of the electronic device.

17. The method of claim 12, wherein the operation state of the wearable device further comprises a state of communication with the electronic device.
11. A method of controlling an electronic device, the method comprising; after establishing communication with a wearable device, identifying a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends; based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, changing from a first notification mode of the electronic device to a second notification mode of the electronic device; and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.
13. The method of claim 12, further comprising, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.
11. A method of controlling an electronic device, the method comprising; after establishing communication with a wearable device, identifying a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends; based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, changing from a first notification mode of the electronic device to a second notification mode of the electronic device; and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.
18. The method of claim 12, further comprising displaying a user interface including information for guiding a setting of a type of notification mode to correspond to at least one of a location of the electronic device or a time.
14. The method of claim 11, further comprising displaying a user interface including information for guiding a setting of a type of notification mode to correspond to at least one of a location of the electronic device or a time.
19. The method of claim 18, further comprising: based on a notification mode of the electronic device corresponding to the location of the electronic device being different from the notification mode corresponding to the operation state of the wearable device, determining the notification mode of the electronic device through a predetermined priority; and based on the notification mode corresponding to the time being different from the notification mode corresponding to the operation state of the wearable device, determining the notification mode of the electronic device through the predetermined priority.
15. The method of claim 14, further comprising determining a notification mode of the electronic device through a predetermined priority in a state in which a notification mode corresponding to the location of the electronic device is different from a notification mode corresponding to the operation state of the wearable device.
16. The method of claim 14, further comprising determining a notification mode of the electronic device through a predetermined priority in a state in which a notification mode corresponding to the time is different from a notification mode corresponding to the operation state of the wearable device.

20. The method of claim 12, wherein the first notification mode comprises a mute mode, and wherein the second notification mode comprises at least one of a vibration mode or a sound mode.
18. The method of claim 17, wherein the first notification mode comprises a mute mode, and wherein the second notification mode comprises at least one of a vibration mode or a sound mode.
21. A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a plurality of instructions which, when executed by at least one processor of an electronic device, instruct the at least one processor to: after establishing communication with a wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a wearing state of the wearable device, the change in the operation state of the wearable device comprising changing from a state of being worn by a user to a state of not being worn by the user; and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device.
21. A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a plurality of instructions which, when executed, instruct at least one processor of an electronic device to: after establishing communication with a wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends; based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device; and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.
22. The computer program product of claim 21, wherein the plurality of instructions, when executed by the at least one processor, further instructs the at least one processor to, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.
21. A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a plurality of instructions which, when executed, instruct at least one processor of an electronic device to: after establishing communication with a wearable device, identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device, the operation state of the wearable device comprising a state of communication between the wearable device and the electronic device, the change in the operation state of the wearable device comprising the wearable device changing from a state of regular transmission/reception of data to a state in which regular transmission/reception ends; based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, change from a first notification mode of the electronic device to a second notification mode of the electronic device; and displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.


Claims 3 are 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11190912 and further  in view of Tanaka et al. (US 20160011662, hereinafter “Tanaka”).
Regarding claim 3, US 11190912 discloses everything claimed as applied above (see claim 1), however US 11190912 does not explicitly discloses, “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the change in the operation state being maintained for a predetermined amount of time, change a notification mode of the electronic device.”
In a similar field of endeavor, Tanaka discloses,  “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the change in the operation state being maintained for a predetermined amount of time, change a notification mode of the electronic device ( After changing the mode to the first mode instructed by the input mode changing operation, the change module 302 in the present embodiment maintains the first mode until an instruction is given by the operation button 11 or the like to cancel the first mode or until a new mode changing operation is input, …., a current position received by a global positioning system (GPS) receiver included in the wearable device 1 indicates at a predetermined destination, or a predetermined time has elapsed after the mode is changed to the airplane mode, for example, Paras. [0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 11190912 by specifically providing The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the change in the operation state being maintained for a predetermined amount of time, change a notification mode of the electronic device, as taught by Tanaka for the purpose of changing the mode of both the wearable device  and the host device  as long as the mode changing operation is input to either the wearable device  or the host device , so that the mode changing operation need not be input to both the wearable device  and the host device  and that the convenience can be improved (Para. [0046]).
Regarding claim 14, US 11190912 discloses everything claimed as applied above (see claim 12), however US 11190912 does not explicitly discloses, “the method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device.”
In a similar field of endeavor, Tanaka discloses,  “the method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device ( After changing the mode to the first mode instructed by the input mode changing operation, the change module 302 in the present embodiment maintains the first mode until an instruction is given by the operation button 11 or the like to cancel the first mode or until a new mode changing operation is input, …., a current position received by a global positioning system (GPS) receiver included in the wearable device 1 indicates at a predetermined destination, or a predetermined time has elapsed after the mode is changed to the airplane mode, for example, Paras. [0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 11190912 by specifically providing the method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device, as taught by Tanaka for the purpose of changing the mode of both the wearable device  and the host device  as long as the mode changing operation is input to either the wearable device  or the host device , so that the mode changing operation need not be input to both the wearable device  and the host device  and that the convenience can be improved (Para. [0046]).

Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11190912 and further  in view of Sheng et al. (US 20200404491, hereinafter “Sheng”).
Regarding claim 5, US 11190912 discloses everything claimed as applied above (see claim 4), however US 11190912 does not explicitly discloses, “The electronic device of claim 4, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, receive the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device.”
In a similar field of endeavor, Sheng discloses, “The electronic device of claim 4, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, receive the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device (the wearable device 104 and mobile device 120 maintain synchronization. Once paired successfully, the wearable device 104 and mobile device 120 can be synchronized in real time or periodically (as configured). For example, the user can select a real time synchronization option or input a time interval (e.g. 30 seconds.) for periodically synchronizing the wearable device 104 with the mobile device 120, Para. [0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 11190912 by specifically providing the electronic device of claim 4, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, receive the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device, as taught by Sheng for the purpose of  technique and equipment to secure private user data in a system that includes a wearable device and a mobile device (Para. [0001]).
Regarding claim 16, US 11190912 discloses everything claimed as applied above (see claim 15), however US 11190912 does not explicitly discloses, “the method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device.”
In a similar field of endeavor, Sheng discloses, “the method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device (the wearable device 104 and mobile device 120 maintain synchronization. Once paired successfully, the wearable device 104 and mobile device 120 can be synchronized in real time or periodically (as configured). For example, the user can select a real time synchronization option or input a time interval (e.g. 30 seconds.) for periodically synchronizing the wearable device 104 with the mobile device 120, Para. [0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 11190912 by specifically providing the method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device, as taught by Sheng for the purpose of  technique and equipment to secure private user data in a system that includes a wearable device and a mobile device (Para. [0001]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 6, 11, 12, 15, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by KR20150084190A (hereinafter “Choi”, translation attached).
Regarding claim 1, Choi discloses,
“An electronic device (the mobile terminal 100) comprising: communication circuitry (wireless communication unit 110), a display (display 151), at least one processor (control unit 180) and a memory (memory 170), wherein the memory stores instructions configured to, when executed, cause the at least one processor to:  establish communication with a wearable device through the communication circuitry (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation), after establishing communication with the wearable device (see, established connection between mobile terminal 200 and wearable device 300), identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation), the operation state of the wearable device comprising a wearing state of the wearable device (see, Figs. 6a-6b and 7a-7b, which show wearing state of the wearable device 300), the change in the operation state of the wearable device comprising changing from a state of being worn by a user (Figs. 6a-6b show wearable device 300 is being worn in user hand 600) to a state of not being worn by the user (Figs. 7a-7b show wearable device 300 is not being worn in user hand), and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), change from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.
Regarding claim 4, Choi discloses,
“The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the wearing device being removed from a body part of the user, receive a signal from the wearable device indicating the changing from the state of being worn by the user to the state of not being worn by the user (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation).”
Regarding claim 6, Choi discloses,
“The electronic device of claim 1, wherein the operation state of the wearable device further comprises a state of communication with the electronic device (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation).”
Regarding claim 11, Choi discloses, 
“The electronic device of claim 1, wherein the first notification mode comprises a mute mode (It is (b) of fig. 6 the reference. If it is the case the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106]), and wherein the second notification mode comprises at least one of a vibration mode or a sound mode (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”
Regarding claim 12, Choi discloses,
“A method of controlling an electronic device, the method comprising: after establishing communication with the wearable device (see, established connection between mobile terminal 200 and wearable device 300), identifying a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation), the operation state of the wearable device comprising a wearing state of the wearable device (see, Figs. 6a-6b and 7a-7b, which show wearing state of the wearable device 300), the change in the operation state of the wearable device comprising changing from a state of being worn by a user (Figs. 6a-6b show wearable device 300 is being worn in user hand 600) to a state of not being worn by the user (Figs. 7a-7b show wearable device 300 is not being worn in user hand), and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), change from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.
Regarding claim 15, Choi discloses,
“The method of claim 12, further comprising, based on the wearing device being removed from a body part of the user, receiving a signal from the wearable device indicating the changing from the state of being worn by the user to the state of not being worn by the user (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation).”
Regarding claim 17, Choi discloses,
“The method of claim 12, wherein the operation state of the wearable device further comprises a state of communication with the electronic device (the control unit (180) transmits at least a part of data which in case is the device which is authenticated so that the above-mentioned sensed wearable device communicates with the mobile terminal (100) according to the present invention is processed at the mobile terminal (100) to the wearable device through the local area communication module (114), Para. [0046], attached translation).”
Regarding claim 20, Choi discloses, 
“The method of claim 12, wherein the first notification mode comprises a mute mode (It is (b) of fig. 6 the reference. If it is the case the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106]), and wherein the second notification mode comprises at least one of a vibration mode or a sound mode (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111]).”
Regarding claim 21, Choi discloses,
“A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a plurality of instructions which, when executed, instruct at least one processor of an electronic device to: after establishing communication with the wearable device (see, established connection between mobile terminal 200 and wearable device 300), identify a change in an operation state of the wearable device from a first operation state of the wearable device to a second operation state of the wearable device (in case of (a) of fig. 6, the case in which the user (600) put on the mobile terminal (300) was illustrated as the example and the case in which the user did not put on the mobile terminal (300) was illustrated in case of (a) of fig. 7 as the example. The control unit (180) the above can determine the wearing condition of the mobile terminal (300) shown in (a) of (a) of 6 or fig. 7 (503), Para. [0102], attached translation), the operation state of the wearable device comprising a wearing state of the wearable device (see, Figs. 6a-6b and 7a-7b, which show wearing state of the wearable device 300), the change in the operation state of the wearable device comprising changing from a state of being worn by a user (Figs. 6a-6b show wearable device 300 is being worn in user hand 600) to a state of not being worn by the user (Figs. 7a-7b show wearable device 300 is not being worn in user hand), and based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device (i.e., wearable state as shown in Fig. 6a and Fig. 6b to non-wearable state as show in Fig. 7a and Fig. 7b), change from a first notification mode (the control unit (180) can control so that the alarm (610) according to the event generation is outputted in this bunt generation through the mobile terminal (300), Para. [0106] attached translation) of the electronic device to a second notification mode of the electronic device (The control unit (180) can control with reference to (b) of fig. 7 so that the alarm (620) according to the event generation is outputted in this bunt generation through the external terminal (200), Para. [0111])”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Tanaka et al. (US 20160011662, hereinafter “Tanaka”).
Regarding claim 3, Choi discloses everything claimed as applied above (see claim 1), however Choi does not explicitly discloses, “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the change in the operation state being maintained for a predetermined amount of time, change a notification mode of the electronic device.”
In a similar field of endeavor, Tanaka discloses,  “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the change in the operation state being maintained for a predetermined amount of time, change a notification mode of the electronic device ( After changing the mode to the first mode instructed by the input mode changing operation, the change module 302 in the present embodiment maintains the first mode until an instruction is given by the operation button 11 or the like to cancel the first mode or until a new mode changing operation is input, …., a current position received by a global positioning system (GPS) receiver included in the wearable device 1 indicates at a predetermined destination, or a predetermined time has elapsed after the mode is changed to the airplane mode, for example, Paras. [0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the change in the operation state being maintained for a predetermined amount of time, change a notification mode of the electronic device, as taught by Tanaka for the purpose of changing the mode of both the wearable device  and the host device  as long as the mode changing operation is input to either the wearable device  or the host device , so that the mode changing operation need not be input to both the wearable device  and the host device  and that the convenience can be improved (Para. [0046]).
Regarding claim 14, Choi discloses everything claimed as applied above (see claim 12), however Choi does not explicitly discloses, “The method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device.”
In a similar field of endeavor, Tanaka discloses,  “The method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device ( After changing the mode to the first mode instructed by the input mode changing operation, the change module 302 in the present embodiment maintains the first mode until an instruction is given by the operation button 11 or the like to cancel the first mode or until a new mode changing operation is input, …., a current position received by a global positioning system (GPS) receiver included in the wearable device 1 indicates at a predetermined destination, or a predetermined time has elapsed after the mode is changed to the airplane mode, for example, Paras. [0032]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing The method of claim 12, further comprising, based on the change in the operation state being maintained for a predetermined amount of time, changing a notification mode of the electronic device, as taught by Tanaka for the purpose of changing the mode of both the wearable device  and the host device  as long as the mode changing operation is input to either the wearable device  or the host device , so that the mode changing operation need not be input to both the wearable device  and the host device  and that the convenience can be improved (Para. [0046]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of Sheng et al. (US 20200404491, hereinafter “Sheng”).
Regarding claim 5, Choi discloses everything claimed as applied above (see claim 4), however Choi does not explicitly discloses, “The electronic device of claim 4, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, receive the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device.”
In a similar field of endeavor, Sheng discloses, “The electronic device of claim 4, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, receive the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device (the wearable device 104 and mobile device 120 maintain synchronization. Once paired successfully, the wearable device 104 and mobile device 120 can be synchronized in real time or periodically (as configured). For example, the user can select a real time synchronization option or input a time interval (e.g. 30 seconds.) for periodically synchronizing the wearable device 104 with the mobile device 120, Para. [0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing the electronic device of claim 4, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, receive the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device, as taught by Sheng for the purpose of  technique and equipment to secure private user data in a system that includes a wearable device and a mobile device (Para. [0001]).
Regarding claim 16, Choi discloses everything claimed as applied above (see claim 15), however Choi does not explicitly discloses, “The method of claim 15, further comprising receiving the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device.”
In a similar field of endeavor, Sheng discloses, “The method of claim 15, further comprising receiving the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device (the wearable device 104 and mobile device 120 maintain synchronization. Once paired successfully, the wearable device 104 and mobile device 120 can be synchronized in real time or periodically (as configured). For example, the user can select a real time synchronization option or input a time interval (e.g. 30 seconds.) for periodically synchronizing the wearable device 104 with the mobile device 120, Para. [0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing The method of claim 15, further comprising receiving the signal from the wearable device together with periodically communicated data for data synchronization with the wearable device, as taught by Sheng for the purpose of  technique and equipment to secure private user data in a system that includes a wearable device and a mobile device (Para. [0001]).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and further in view of Lee et al. (US 20150245299, hereinafter “Lee”).
Regarding claim 7, Choi discloses everything claimed as applied above (se claim 1), however Choi does not explicitly disclose, “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display.”
In a similar field of endeavor, Lee discloses, “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display (When receiving a notification message from the first electronic device 100, the second electronic device 200 may notify an event occurring from the first electronic device to a user by using the received notification message. According to an embodiment, the second electronic device 200 may notify an event occurring from the first electronic device 100 to a user by using at least one of display, Para. [0049]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Choi by specifically providing The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display information regarding a change in a notification mode of the electronic device on the display, as taught by Lee for the purpose providing an electronic device used for a longer time with a limited battery capacity by reducing battery consumption and a power saving method thereof (Para. [0002]).
Regarding claim 8, the combination of Choi and Lee discloses everything claimed as applied above (see claim 7), in addition Lee discloses, “The electronic device of claim 7, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, in response to identifying that the information displayed on the display is acknowledged, change from the first notification mode of the electronic device to the second notification mode (When in a worn state in operation S210, the second electronic device 200 may transmit information on the worn state to the first electronic device 100 in operation S212. According to an embodiment, each time a user's wearing state changes, the second electronic device 200 may transmit information representing the user's wearing state to the first electronic device, Para. [0071]-[0079])”.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and further in view of KR20170081896 (hereinafter “Park”,  translation attached).
Regarding claim 9, Choi discloses everything claimed as applied above (claim 1), however Choi does not explicitly disclose, “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time.”
In a similar field of endeavor, Park discloses, “The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time (in the control unit (180) as shown in (a), of fig. 8 is the external terminal (200) and the paired state, if the event is generated in the external terminal (200) , it determines whether time or the time slot in which the event is generated in the external terminal (200) corresponds to the predetermined time or the time slot. Then, the predetermined time or the time slot is able to set up by the user and for example, it can become time or the time slot of the meeting hour, the time to study, the movie, the dry sanding etc as time or the time slot in which the user is reluctant concerning due to the individual situation in the mobile terminal (100) informing the event generated in the external terminal (200), Paras. [0113]-[0117]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by specifically providing The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to control the display to display a user interface including information for guiding setting of a type of a notification mode corresponding to at least one of a location of the electronic device or a time, as taught by Park for the purpose of providing a technique that while the user puts on the mobile terminal in the state where the event is generated in the external terminal can inform the event generation by the event notifying mode in which the external terminal is set up by the user.
Regarding claim 18, Choi discloses everything claimed as applied above (claim 12), however Choi does not explicitly disclose, “The method of claim 12, further comprising displaying a user interface including information for guiding a setting of a type of notification mode to correspond to at least one of a location of the electronic device or a time..”
In a similar field of endeavor, Park discloses, “The method of claim 12, further comprising displaying a user interface including information for guiding a setting of a type of notification mode to correspond to at least one of a location of the electronic device or a time. (in the control unit (180) as shown in (a), of fig. 8 is the external terminal (200) and the paired state, if the event is generated in the external terminal (200) , it determines whether time or the time slot in which the event is generated in the external terminal (200) corresponds to the predetermined time or the time slot. Then, the predetermined time or the time slot is able to set up by the user and for example, it can become time or the time slot of the meeting hour, the time to study, the movie, the dry sanding etc as time or the time slot in which the user is reluctant concerning due to the individual situation in the mobile terminal (100) informing the event generated in the external terminal (200), Paras. [0113]-[0117]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by specifically providing The method of claim 12, further comprising displaying a user interface including information for guiding a setting of a type of notification mode to correspond to at least one of a location of the electronic device or a time, as taught by Park for the purpose of providing a technique that while the user puts on the mobile terminal in the state where the event is generated in the external terminal can inform the event generation by the event notifying mode in which the external terminal is set up by the user.

Allowable Subject Matter
Claims 2, 10, 13, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Choi, does not teach or suggest the following novel features:
“The electronic device comprising, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, control the display to display a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode”, in combination with the other limitations in claim 1. 

Regarding claim 10, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Choi and Park, whether taken alone or in combination, do not teach or suggest the following novel features:
“The electronic device comprising, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: based on the notification mode corresponding to the location of the electronic device being different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through a predetermined priority, and based on the notification mode corresponding to the time being different from the notification mode corresponding to the operation state of the wearable device, determine the notification mode of the electronic device through the predetermined priority”, in combination with the other limitations in claims 1 and 9.

Regarding claim 13, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Choi, does not teach or suggest the following novel features:
“The method comprising, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode.”, in combination with the other limitations in claim 12. 

Regarding claim 19, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Choi and Park, whether taken alone or in combination, do not teach or suggest the following novel features:
“The method  comprising: based on a notification mode of the electronic device corresponding to the location of the electronic device being different from the notification mode corresponding to the operation state of the wearable device, determining the notification mode of the electronic device through a predetermined priority; and based on the notification mode corresponding to the time being different from the notification mode corresponding to the operation state of the wearable device, determining the notification mode of the electronic device through the predetermined priority”, in combination with the other limitations in claims 12 and 18.

Regarding claim 22, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Choi, does not teach or suggest the following novel features:
“The computer program product of claim 21, wherein the plurality of instructions, when executed by the at least one processor, further instructs the at least one processor to, based on the identifying of the change in the operation state of the wearable device to the second operation state of the wearable device, displaying, on a display of the electronic device, a second icon indicating the second notification mode by changing a first icon indicating the first notification mode displayed on the display into the second icon indicating the second notification mode”, in combination with the other limitations in claim 21. 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20180253322: the invention is related to an electronic device and a mode switching method of the electronic device are provided. The method includes: detecting whether the electronic device is connected to a first device, and in response to the electronic device being connected to the first device, configuring the electronic device in a non-vibrational mode. The first device receives display data sent by the electronic device, the display data is displayed at a second device, and the second device is different from the electronic device.
	US 20180034954: The present invention provides a mobile terminal and a control method using an intuitive gesture as an input to perform a function. Specifically, the present invention provides a mobile terminal including a sensing unit for sensing movement of the mobile terminal, a wireless communication unit for transmitting/receiving a radio signal to/from an external terminal and a control unit for sensing a distance from the mobile terminal to the external terminal based on the strength of the received radio signal, and performing a specific function when the sensed movement corresponds to specific movement and the sensed distance is within a specific range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641